Case 1:20-cv-10041-PKC Document 81 Filed 03/16/21 Page 1 of 2
Case 1:20-cv-10041-PKC Document 80 Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CITY OF STERLING HEIGHTS POLICE &
FIRE RETIREMENT SYSTEM, /ndividually
and on Behalf of All Others Similarly Situated,
Plaintiffs,
Vv.

RECKITT BENCKISER GROUP PLC, et al.,

Defendants.

 

 

No. 1:20-cv-10041-PKC

NOTICE OF WITHDRAWAL OF

TRAVIS MISCIA AND [PROPOSED] -4_—
ORDER

PLEASE TAKE NOTICE that I, Travis Miscia, of the law firm Wilmer Cutler Pickering

Hale and Dorr LLP (“WilmerHale”), hereby request the Court’s leave to withdraw as counsel for

Defendants Reckitt Benckiser Group PLC, Rakesh Kapoor, Adrian Hennah, and Adrian Bellamy

in the above-captioned matter. I first appeared in this case on March 23, 2020.

The requirements of Local Rule 1.4 are met. The reason for my withdrawal is that, after

March 16, 2021, I will no longer be representing Reckitt Benckiser Group PLC, Rakesh Kapoor,

Adrian Hennah, and Adrian Bellamy. Timothy Perla, Jessica Lewis, and Michael Bongiorno, all

of whom have appeared in this case, will continue to be counsel of record for Defendants.

Accordingly, no delay or prejudice to any party will result from my withdrawal. Moreover, I did

not assert a retaining or charging lien.

Dated: March 16, 2021 Respectfully submitted,

/sf Travis Miscia

WILMER CUTLER PICKERING
HALE AND DORR LLP

Travis Miscia

7 World Trade Center

 
Case 1:20-cv-10041-PKC Document 81 Filed 03/16/21 Page 2 of 2
Case 1:20-cv-10041-PKC Document 80 Filed 03/16/21 Page 2 of 2

250 Greenwich Street

New York, New York 10007
212 295 6425 (t)

212 230 8888 (£)

travis. miscia@wilmerhale.com

Counsel for Defendants Reckitt Benckiser
Group PLC, Rakesh Kapoor, Adrian
Hennah, and Adrian Bellamy

SO ORDERED.
Dated: 7 -/b , 2021 A fer#

H6horable P. Kevin Castel
United States District Court Judge

 
